Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-19-2006

Dudley v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2195




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Dudley v. Nash" (2006). 2006 Decisions. Paper 312.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/312


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-328                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      NO. 06-2195
                                   ________________

                               SEAN LAMONT DUDLEY,

                                             Appellant

                                              v.

                                   JOHN NASH,
                                Warden F.C.I. Fort Dix
                       ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 05-cv-01495)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 8, 2006

               Before: SLOVITER, McKEE and FISHER, Circuit Judges.

                                (Filed: October 19, 2006)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Sean Dudley appeals the District Court’s order dismissing his § 2241 petition for

lack of jurisdiction. In 1997, Dudley pled guilty in the District Court for the Western
District of North Carolina to conspiracy to possess with intent to distribute cocaine and

possession with intent to distribute cocaine. He was sentenced as a career offender to 360

months in prison. His conviction and sentence were affirmed on appeal. In 1999, Dudley

filed a motion pursuant to 28 U.S.C. § 2255 which the sentencing court denied. In 2005,

Dudley filed the instant § 2241 petition in which he argued that there was an insufficient

basis for his guilty plea. The District Court dismissed the petition and denied Dudley’s

subsequent motion for reconsideration. Dudley filed a timely notice of appeal.

        We have jurisdiction under 28 U.S.C. § 1291. Dudley’s § 2241 petition may not

be entertained unless a motion under § 2255 is “inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255. Previous unsuccessful § 2255 motions are

not sufficient to show that a § 2255 motion is inadequate or ineffective. Litterio v.

Parker, 369 F.2d 395, 396 (3d Cir. 1966); See also In re Dorsainvil, 119 F.3d 245, 251

(3d Cir. 1997). The District Court was correct in concluding that it lacked jurisdiction

over the petition.

        Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For essentially the reasons set forth by the District

Court, we will summarily affirm the District Court’s judgment. See Third Circuit I.O.P.

10.6.




                                              2